Citation Nr: 0904508	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-32 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral 
congenital lateral tibial bowing.

3.  Entitlement to service connection for left ankle peroneal 
tendonitis secondary to congenital lateral tibial bowing and 
pes planus.

4.  Entitlement to service connection for right ankle 
degenerative joint disease and peroneal tendonitis secondary 
to congenital lateral tibial bowing and pes planus.

5.  Entitlement to service connection for a cervical spine 
disability.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement for service connection for 
ischemic heart disease with hypertension and if so, is 
service connection warranted. 

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement for service connection for 
residuals of a right leg disability, including right hip, 
knee and right shoulder disability and if so, is service 
connection warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to August 
1983 and from November 1990 to March 1991, with intervening 
and subsequent service in the Army Reserve.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Lakewood, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for bilateral pes planus, bilateral congenital 
lateral tibial bowing, left ankle peroneal tendonitis 
secondary to congenital lateral tibial bowing and pes planus, 
right ankle degenerative joint disease and peroneal 
tendonitis secondary to congenital lateral tibial bowing and 
pes planus and a cervical spine disability.  The RO also 
reopened the claims of entitlement to service connection for 
ischemic heart disease with hypertension and a right leg 
disability, including right hip, knee and right shoulder 
disability.  
.
The Board is required to first consider whether new and 
material evidence had been presented before the merits of the 
claim can be considered.  The Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed Cir. 2001).


FINDINGS OF FACT

1.  Pes planus was noted upon enlistment examination.

2.  There is no competent evidence that the pes planus 
increased in severity during service.

3.  Competent evidence of a nexus between bilateral 
congenital lateral tibial bowing and active military service 
is not of record.

4.  When resolving all doubt in the Veteran's favor, the 
evidence shows that the Veteran's left ankle peroneal 
tendonitis began in service.

5.  Competent evidence of a right ankle disability and active 
military service or any service-connected disability is not 
of record.

6.  Competent evidence of a nexus between a claimed cervical 
spine disability and active military service is not of 
record. 

7.  In an October 1999 rating decision, the RO denied 
entitlement to service connection for ischemic heart disease 
with hypertension and the decision became final. 

8.  Evidence received since the October 1999 rating decision 
is new, but it does not related to an unestablished fact 
necessary to substantiate the claim.  It is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for ischemic heart disease with 
hypertension.

9.  In a January 1997 rating decision, the RO denied 
entitlement to service connection for residuals of a right 
leg disability, including right hip, knee and shoulder and 
the decision became final. 

10.  Evidence received since the January 1997 rating decision 
is new, but it does not related to an unestablished fact 
necessary to substantiate the claim.  It is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for residuals of a right leg 
disability, including right hip, knee and shoulder.


CONCLUSIONS OF LAW

1.  Pes planus existed prior to service and was not 
aggravated by active service.  
38 U.S.C.A. §§ 1111, 1110, 1131, 1132, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

2.  Bilateral congenital lateral tibial bowing was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).

3.  Left ankle peroneal tendonitis was incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

4.  A right ankle disability was not incurred in or 
aggravated by service, nor was it caused by or proximately 
due to the non service-connected pes planus and lateral 
tibial bowing.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).

5.  A cervical spine disability was not incurred in or 
aggravated by active military service, nor can in service 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

6.  The evidence received subsequent to the October 1999 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
ischemic heart disease with hypertension have not been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7104 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

7.  The evidence received subsequent to the January 1997 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
residuals of a right leg disability, including right hip, 
knee and shoulder, have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material 

Pertinent Laws and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2008).   

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis 

Ischemic Heart Disease

The Veteran's ischemic heart disease claim was last finally 
denied by the RO in October 1999.  Notice was issued to the 
veteran that same month.  The relevant evidence of record at 
the time of the decision consisted of service treatment 
records and outpatient treatment records from Denver VA 
Medical Center from July 1996 to September 1999.  After 
reviewing the evidence of record, the RO found that such 
evidence failed to demonstrate that the Veteran developed 
heart disease during active duty or active duty for training.  
The Veteran's heart disease did not manifest to a compensable 
degree within a year after active service either.  See 
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309.

Subsequent to the last final rating decision in October 1999, 
the Veteran submitted additional evidence in support of the 
current appeal.  Such evidence included letters from Dr. V.P. 
dated in May 2004 and November 2006, noting that the veteran 
had heart problems; reserve treatment records, showing that 
prior to taking a physical fitness test in June 1997, the 
veteran was told that he had old heart attack indications 
based upon electrocardiogram (EKG) findings; and outpatient 
treatment records from Denver VA Medical Center.  This 
evidence is new because it has not been previously submitted 
to agency decision-makers, and is neither cumulative nor 
redundant of the evidence of record at the time of the last 
final rating decision in October 1999.  

While new, the evidence added to the record since the October 
1999 rating decision is not material.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  While the new 
medical records show continued treatment for the Veteran's 
heart disease, it does not suggest the presence of a link 
between his ischemic heart disease and his service.  Although 
the reservist reports indicate the Veteran had a heart 
attack, the reports do not suggest that such injury was 
incurred in or aggravated by any active duty for training.  
The reports merely show that the Veteran received treatment 
before participating in a physical fitness test, and as a 
result of those findings, he was placed on a limited profile.  
Therefore, the newly-received evidence is not material, in 
that it does not attribute the veteran's disorder to service 
or any evidence of service, and cannot raise a reasonable 
possibility of substantiating the claim.  

As there is no new and material evidence before the Board, 
the Board lacks jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a final Board decision); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).




Right Leg, Right Hip, Right Knee, Right Shoulder 

The Veteran's claim for service connection for residuals of a 
right leg injury, including right hip, knee, and shoulder, 
was last finally denied by the RO in January 1997.  Notice 
was mailed to the veteran that same month.  The relevant 
evidence of record at the time of the decision consisted of 
service treatment records from December 1977 to August 1983 
and November 1990 to March 1991 and a VA examination dated in 
July 1996.  Upon review of the evidence, the RO determined 
that the evidence failed to demonstrate in-service complaints 
or treatment for residuals of a right leg injury, including 
right hip, knee, and shoulder, or to casually relate the 
veteran's disorders to service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Subsequent to the last final rating decision in January 1997, 
the Veteran submitted additional evidence in support of the 
instant appeal.  Such evidence included letters from Dr. V.P. 
dated in May 2004 and November 2006, reserve treatment 
records and outpatient treatment records from Denver VA 
Medical Center.  This evidence is new because it has not been 
previously submitted to agency decisionmakers, and is neither 
cumulative nor redundant of the evidence of record at the 
time of the last final rating decision in January 1997.  

While new, the evidence added to the record since the January 
1997 rating decision is not material.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  The newly-received 
evidence does not show that any of the Veteran's disorders 
are service related.  The treatment reports show continued 
treatment for pain.  The Board acknowledges that the veteran 
indicated that his disorders are related to lifting heavy 
patients in the 1970s; however, the veteran's statements are 
not considered new and material.  Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that lay assertions of medical 
causation cannot serve as a predicate to reopen a previously 
denied claim).  Thus, the evidence is not material and cannot 
raise a reasonable possibility of substantiating the claim.  

As there is no new and material evidence before the Board, 
the Board lacks jurisdiction to review the merits of a 
previously denied claim.  See Barnett, Jackson and McGinnis, 
all supra.

II.  Service Connection 

Pertinent Law and Regulations 

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a Veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  See also 38 C.F.R. § 3.303.  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).  INACDUTRA includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) 
(2008).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  For certain chronic disorders, such as 
arthritis or degenerative joint disease, service connection 
may be granted on a presumptive basis if the disease is 
manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

It is also noted that service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b). 

Analysis

Pes Planus

At that outset, the Board notes that the evidence establishes 
that the Veteran's pes planus existed prior to service.  The 
Veteran's entrance examination, in December 1977, notes that 
the Veteran's feet were abnormal due to his pes planus and no 
pain was reported.  The Veteran was found fit for physical 
training.  In February 1978, the Veteran complained of pes 
planus symptoms and in July 1979, he stated that because of 
his flat feet he could not run long distances.  During 
service, a July 1981 treatment record notes pes planus, but 
states that the Veteran is in good health and fit for 
service.  The Veteran's August 1983 separation physical, made 
no note or reference to pes planus.  A December 1990 record 
showed a history of pes planus.  A March 1991 examination 
does not note pes planus.  The Veteran's reserve record dated 
in July 1996 notes pes planus and does not note any pain or 
complaints related to the pes planus.  

The Board must decide whether the Veteran's pre-existing pes 
planus was aggravated during service and, if so, whether the 
condition increased in severity beyond its natural 
progression.  As previously noted, preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).

In this case, the evidence fails to show that the Veteran's 
preexisting disorder was aggravated by service.  Although the 
Veteran complained of pes planus symptoms once during 
service, there is no indication showing that his underlying 
disability increased in severity.  Furthermore, several 
physical examinations merely referenced pes planus without 
noting any corresponding symptoms or pain.  

This finding is further substantiated by the post service 
evidence.  An August 2001 physical examination shows that the 
Veteran has normal arches and no pes planus is noted.  In a 
June 2004 VA examination, the examiner noted bilateral pes 
planus and stated that it is more likely than not that the 
Veteran's pes planus is due to a congenital abnormal 
alignment of his tendons which increase stress on his feet.  

VA General Counsel has held that service connection may not 
be granted for a congenital or developmental defect.  See 
VAOPGCPREC 82-90; see also 38 C.F.R. § 3.306 (2008).  
Additionally, to the extent, if any, that the Veteran's pes 
planus results from a congenital disease, the Board notes any 
such disease was not the result of any superimposed disease 
or injury.  There is no indication that the Veteran's 
disability worsened in any way during the Veteran's service, 
nor is there any evidence of subsequent complaints of pes 
planus after the Veteran's separation from service.  The 
Veteran's appellate assertions to the contrary are of little 
or no probative value, as they are inconsistent with the 
objective evidence of record. 

The Board considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b) (West 2002).  Rather, the evidence 
establishes that the Veteran's disorder existed prior to 
service and was not aggravated therein.  Therefore, the claim 
for entitlement to service connection for pes planus is 
denied. 



Bilateral Congenital Lateral Tibial Bowing

The Veteran asserts that he is entitled to service connection 
for bilateral congenital lateral tibial bowing.  The 
Veteran's service treatment records do not show any 
complaints of lateral tibial bowing, nor was it noted on the 
Veteran's entrance examination into service.  However, the 
disability is congenital in nature, and as such it pre-
existed service.  See VA examination report dated in June 
2004.

As discussed above, the Board must decide whether the 
Veteran's pre-existing bilateral congenital lateral tibial 
bowing was aggravated during service and, if so, whether the 
condition increased in severity beyond its natural 
progression.  Preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a).

In this case, the evidence fails to show that the Veteran's 
preexisting disorder was aggravated by service.  There were 
no complaints of bilateral congenital lateral tibial bowing 
during service and post service medical records show no in-
service aggravation of the lateral tibial bowing.

In a June 2004 VA examination, the examiner noted bilateral 
congenital lateral tibial bowing and stated that it is more 
likely than not that the Veteran's bilateral congenital 
lateral tibial bowing is due to a congenital abnormal 
alignment of his tendons which increase stress on his feet.  

As discussed above, VA General Counsel has held that service 
connection may not be granted for a congenital or 
developmental defect.  See VAOPGCPREC 82-90; see also 38 
C.F.R. § 3.306 (2008).  Additionally, to the extent, that the 
Veteran's congenital lateral tibial bowing results from a 
congenital disease, the Board notes any such disease was not 
the result of any service-related superimposed disease or 
injury.  There is no indication that the Veteran's disability 
worsened during, or as a result of, his service.  The 
Veteran's appellate assertions to the contrary are of little 
or no probative value, as they are inconsistent with the 
objective evidence of record. 

The Board considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b) (West 2002).  Therefore, the claim for 
entitlement to service connection for bilateral congenital 
lateral tibial bowing is denied. 

Left Ankle 

The Veteran asserts that he is entitled to service connection 
for left ankle peroneal tendonitis secondary to congenital 
lateral tibial bowing and pes planus, which he contends was 
incurred in service. 

As discussed above, the Veteran is not service-connected for 
either lateral tibial bowing or pes planus.  Secondary 
service connection may only be granted if service connection 
is already in effect for another condition.  See 38 C.F.R. § 
3.310 (2008).  As service connection is not in effect for any 
disability the Veteran's claim for service connection on a 
secondary basis must be denied as a matter of law.

While the Veteran has not contended that his left ankle 
disability began in service, the Board will analyze the claim 
on a direct basis.  See generally Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000).  

Service treatment records show that in August 1979, the 
Veteran complained of left ankle pain due to a sprain in his 
left ankle he incurred a year prior.  The Veteran's reserve 
records dated in August 1988 show left ankle tendonitis.  
October 1990 records show that the Veteran requested a refill 
of Motrin for ankle pain.  He stated he has a history of 
ankle pain due to a sprained ankle.  The December 1990 
induction physical shows history of left ankle tendonitis.  
March 1991 service treatment records show tendonitis in the 
Veteran's left ankle and his clinical evaluation noted that 
his lower extremities and feet were normal.

In May 2004, the Veteran reported pain in his left ankle due 
to injuries he sustained while in service.  Information 
simply recorded by a medical examiner, unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence because a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The VA examination in June 2004 noted that Veteran's claims 
file was not available for review.  He stated that the 
Veteran sustained a left ankle inversion injury in 1978.  He 
reported that he used analgesic balm and healed without any 
further complications.  The examiner noted that recent x-rays 
show bony changes consistent with old injury to the left 
ankle.  The examiner also noted a marked tenderness over the 
posterolateral ankle.  The examiner stated that in his 
opinion the Veteran's current left ankle disability is not 
related to his service.  

A letter written by Dr. V.P., the Veteran's treating 
physician, written in November 2006 attributes the Veteran's 
left ankle arthritis and tendonitis to his injury while in 
service.  The examiner stated that the Veteran sustained an 
inversion injury to his left ankle during a run, and before 
he had achieved ligamentous stability of the left ankle 
joint, he was ordered to resume physical training.  The 
Veteran reported that over the course of his recovery from 
the initial ankle sprain he rolled his ankle on several other 
occasions.  The examiner stated that after a review of the 
Veteran's chart, x-rays and carefully examining him, the 
Veteran's chronic left ankle arthritis and tendonitis stems 
from his injury while in service.  The examiner added that it 
was likely that the insistence of his superiors that the 
Veteran continue to exercise on his injured ankle before it 
had completely healed, is a major contributing factor to his 
current left ankle problems.

The record contains two medical opinions, which address 
whether the Veteran's left ankle disability is service 
related.  The question of whether the Veteran's current 
diagnosis had its onset in or is otherwise related to active 
service, involves competent medical evidence as to medical 
causation.  Grottveit v. Brown, 
5 Vet. App. 91, 92 (1993).  It is the responsibility of the 
Board to weigh the evidence, and determine where to give 
credit and where to withhold the same, and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that the Veteran's private examiner's opinion 
carries more weight in this case because he definitively 
states that there is a nexus between the current left ankle 
disability and the service injury, based upon a complete 
review of the Veteran's medical records, service treatment 
records and review of the Veteran's file.  The examiner gave 
a detailed rationale of why he attributed the Veteran's 
current disability to his period of service.  Thus, the Board 
finds that Dr V.P.'s opinion is of more probative value, and 
as such, the benefit of the doubt is afforded to the Veteran.  
Therefore, resolving reasonable doubt in the Veteran's favor, 
service connection for peroneal tendonitis is granted. 

Right Ankle 

The Veteran asserts that he is entitled to service connection 
for right ankle degenerative joint disease and peroneal 
tendonitis secondary to congenital lateral tibial bowing and 
pes planus, which he contends was incurred in service. 

As discussed above, the Veteran is not service-connected for 
either lateral tibial bowing or pes planus.  Secondary 
service connection may only be granted if service connection 
is already in effect for another condition.  See 38 C.F.R. § 
3.310 (2008).  As service connection is not in effect for 
congenital lateral tibial bowing and pes planus the Veteran's 
claim for service connection on a secondary basis must be 
denied as a matter of law.

While the Veteran has not contended that his right ankle 
disability began in service, the Board will analyze the claim 
on a direct basis.  See generally Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000).  

Service treatment records show that in March 1978 the Veteran 
underwent a right ankle inversion injury and was given a 
brace.  An October 1990 record shows that the Veteran 
requested a refill of Motrin for ankle pain.  No other 
complaints or records of a right knee ankle disability are 
noted in the Veteran's service treatment records.

In May 2004, the Veteran reported pain in his right ankle due 
injuries he sustained while in service.  Information simply 
recorded by a medical examiner, unenhanced by any additional 
medical comment, does not constitute 'competent medical 
evidence' because a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The VA examination in June 2004 noted that the Veteran had 
marked tenderness over the posterolateral ankle.  The 
examiner stated that in his opinion the Veteran's current 
right ankle disability is not related to his service.  

The letter from Dr. V.P. which addresses the Veteran's left 
ankle injury does not make reference to the Veteran's right 
ankle injury.  No medical nexus exists between the Veteran's 
right ankle disability and his service.  The Veteran's right 
ankle disability did not manifest within a year of his 
separation from service and therefore the presumptive 
regulations are not for application in this case.  In 
addition, the veteran did not report right ankle pain until 
about 14 years after his separation from service, showing a 
lack of continuity of symptomatology.  While there was a 
noted injury in service to the Veteran's right ankle, there 
is no medical evidence that relates the veteran's current 
right ankle disability to his period of service.  See Savage 
v. Gober, 10 Vet. App. 488, 495- 498 (1997).

Therefore, because service connection on a secondary basis is 
denied as a matter of law and no credible evidence exists 
that links the Veteran's current right ankle disability with 
his service, the evidence is against the Veteran's claim and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  The claim is denied. 




Cervical Spine 

The Veteran asserts that he injured his cervical spine while 
in service.  

The Veteran's service treatment records are negative for any 
complaints of a cervical spine disability while in service.  
The enlistment examination shows that the Veteran entered 
service without any neck problems or complaints.  The 
Veteran's subsequent physical examinations also make no 
reference to a cervical spine disability and are negative for 
any complaints of the cervical spine.  

An August 2001 examination notes that the Veteran's spine is 
normal.  In April 2003 treatment records, the examiner noted 
that the Veteran was in a motor vehicle accident on April 18, 
2003 and suffered a cervical strain injury.  He was treated 
in-patient for his neck.  

The post-service medical records show no indication of a 
cervical spine disability until the Veteran's motor vehicle 
accident in 2003.  The service treatment records are negative 
for any complaints regarding the Veteran's cervical spine and 
medical records thereafter show no complaints regarding the 
cervical spine until 2003, when he was injured.  While the 
records show a current injury, there is no medical evidence 
linking the veteran's cervical spine injury and his service.  
Furthermore, the presumptive regulations are not for 
application in this case, as the veteran's disability did not 
manifest within a year of his separation from service.

Accordingly, the preponderance of the evidence is against the 
claim of service connection for a cervical spine disability, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in May 2004 and April 2005.  
The letters notified the Veteran of what information and 
evidence must be submitted to substantiate the claims for 
service connection.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
medical records or evidence in his possession that pertained 
to the claims.

With regard to the new and material evidence claims, the VCAA 
requires notice of the evidence needed to reopen the claims 
as well as the evidence to establish the underlying benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO 
sent notice to the Veteran in May 2004, informing the Veteran 
of what qualifies as new and material evidence and what is 
needed to establish service connection.  Based on the 
foregoing, the Board finds that the Veteran, as well as any 
reasonable person, would have understood what was needed to 
substantiate his claims.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The record also establishes that the 
Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, and any notice 
deficiency in this regard is harmless and non-prejudicial.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a March 2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the Veteran is not 
prejudiced, because the Veteran had a meaningful opportunity 
to participate effectively in the processing of his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the available service 
treatment records, VA treatment records and private medical 
records.  A VA examination for the ankle and leg disorders 
was provided.  Additionally, with regard to the new and 
material evidence claims, a VA examination is not required if 
new and material evidence is not presented or secured.

The Board also acknowledges that the Veteran was not examined 
for the purpose of addressing his service connection claim 
for a cervical spine disability; however, given the facts of 
this case a VA examination is not required.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that a cervical spine disability may be associated 
with service.  In fact, the evidence shows a cervical spine 
injury being incurred as the result of a motor vehicle 
accident, long after service.  Thus, the evidence does not 
warrant the conclusion that a remand for an examination 
and/or opinion is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of a current disability and an indication of a causal 
connection between the claimed disabilities and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for bilateral congenital 
lateral tibial bowing is denied.

Entitlement to service connection for left ankle peroneal 
tendonitis is granted.

Entitlement to service connection for right ankle 
degenerative joint disease and peroneal tendonitis secondary 
to congenital lateral tibial bowing and pes planus is denied.

Entitlement to service connection for a cervical spine 
disability is denied.  

New and material evidence having not been received, the claim 
of entitlement to service connection for ischemic heart 
disease with hypertension remains final and is not reopened.  
The appeal is denied.

New and material evidence having not been received, the claim 
of entitlement to service connection for residuals of a right 
leg disability, including right hip, knee and right shoulder 
disability remains final and is not reopened.  The appeal is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


